Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 1 of 20 PagelD #: 29

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF SOUTH DAKOTA

 

CENTRAL DIVISION
VALERIE ESTES, as the Special Administrator of 3:20-cv-03013-KES
the ESTATE OF SERYL LEROY POMANI,
Plaintiff,
VS.
HUGHES COUNTY, SOUTH DAKOTA, AMENDED COMPLAINT WITH
JACLYN LOWITZ, JULIE COX, BILL DODGE, REQUEST FOR TRIAL BY JURY

MIKE LEIDHOLT and DEFENDANT DOES 1-5,
all in their individual and official capacities,

Defendants.

 

 

COMES NOW Plaintiff Valerie Estes, as the Special Administrator of the Estate of Seryl
Leroy Pomani, and pursuant to F.R.Civ. P. 15(a)(1)(A), for her Amended Complaint filed against
the above-named Defendants, states and alleges the following claims:

JURISDICTION AND VENUE

1. This Court has jurisdiction over this action under 42 U.S.C.A. § 1983 pursuant to 28
ULS.C.A. §§ 1331 and 1343.

2. This Court has supplemental jurisdiction over the Plaintiff's state law claims in
Counts IV, V and VI pursuant to 28 ULS.C.A, § 1367(a).

3. Pursuant to 42 U.S.C.A. § 1988, this Court has jurisdiction over Plaintiff's requests
for reasonable attorney fees and litigation costs if Plaintiff is a prevailing party.

4, Plaintiffs cause of action arose in Hughes County, South Dakota. Venue in this Court

is proper under 28 ULS.C.A. § 1391(b).

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 2 of 20 PagelD #: 30

PARTIES

5. Seryl Pomani (“Mr. Pomani’’) was an adult male resident of Rosebud, South Dakota
who died on July 18, 2018 after being denied reasonably adequate medical care while in the
custody of the Defendants in the Hughes County Jail between July 13, 2018 and July 16, 2018.

6. Mr. Pomani is survived by a minor child L.P. and several siblings.

7. Valerie Estes (“Plaintiff”) is Mr. Pomani’s adult sister residing in Rosebud, South
Dakota, and has been appointed as the Special Administrator of the Seryl Leroy Pomani Estate
by the Hon. William T. Bossman of the Rosebud Sioux Tribal Court for the purpose of pursuing
this action.

8. Defendant Hughes County is a duly incorporated county in South Dakota. As such, it
isa governmental entity and local public body as defined by SDCL § 24-11-2, which sets forth
that “[t]here shall be established and maintained in every county, by authority of the board of
county commissioners and at the expense of the county, a jail for the purpose stated in this
chapter, except as provided in [SDCL] § 24-11-3.”

9, Atall times relevant to this action, Defendant Hughes County operated the Hughes
County Jail (“HCJ”). Hughes County is responsible to develop, implement and enforce policies
and procedures that are sufficient to provide for reasonably adequate medical care for the
inmates in its custody at the HCJ.

10. Defendant Hughes County has a statutory obligation to appropriate sufficient funds to
operate its jail facility for the incarceration of prisoners under the jurisdiction of the county.

11. At all times relevant to this action, Defendant Jaclyn Lowitz (“Nurse Lowitz,” also

known as Jaclyn Houghtaling) was an adult resident of South Dakota and who was employed by
 

Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 3 of 20 PagelD #: 31

Hughes County as the HCJ Jail Nurse in July 2018. Unless otherwise specifically stated in this
action, Nurse Lowitz is sued in her individual capacity.

12. At all times relevant to this action, Defendant Julie Cox (“Nurse Cox”) was a South
Dakota Nurse Practitioner associated with the Avera healthcare system who was providing
medical “outreach” for the HCJ and was identified to HCJ staff as Nurse Lowitz’ supervisor in
July 2018. Unless otherwise specifically stated in this action, Nurse Cox is sued in her
individual capacity

13. At all times relevant to this action, Bill Dodge (“Mr. Dodge’) was an adult resident of
South Dakota who was employed by Hughes County as its Jail Administrator. In this capacity
he was responsible for the supervision of jail staff, the creation, implementation and enforcement
of jail policies and was also responsible for the supervision, protection and control of the inmates
in the HCJ, including providing for the inmates’ serious medical needs. Unless otherwise
specifically stated in this action, Mr. Dodge is sued in his individual capacity.

14. To the best of the Plaintiff's knowledge, Mr. Dodge and Nurse Cox are domestic
partners.

15. At all times relevant to this action, Mike Leidholt (“Sheriff Leidhollt,” for the
purposes of this action) was an adult resident of South Dakota who was employed by Hughes
County as its Sheriff. In this capacity he was responsible for the supervision of jail staff, the
enforcement of jail policies and was also responsible for the supervision, protection and control
of the inmates in the HCJ, including providing for the inmates’ serious medical needs. Unless
otherwise specifically stated in this action, Sheriff Leidholt is sued in his individual capacity.

16. Atall times relevant to this action, Defendant Does 1-5 were employees of Hughes

County in the Hughes County Jail in July 2018 and who, while on duty, were responsible for the

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 4 of 20 PagelD #: 32

supervision, protection and control of the inmates in the Hughes County Jail, including providing
for the inmates’ serious medical needs. Unless otherwise specifically stated in this action, these
individuals are sued in their individual capacity.

FACTUAL ALLEGATIONS

17. Hughes County contracts with and is paid by the US Marshals Service, as weil as
other counties and entities, to provide custodial care for adults who are committed to custody
through judicial order,

18. Hughes County is responsible for the operation of the Hughes County Jail, including
providing for the safety, health care and serious medical needs of its inmates; the hiring,
qualifications, supervision and training of its staff; the development and approval of policies and
procedures so that inmates are not subject to excessive risk to their health or safety while in
custody; and administrating the jail facility in compliance with federal and state safety laws and
regulations to assure that inmates are not subject to excessive risk to their health or safety while
in custody.

19. Atall times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge and understanding, Hughes County employs a Jail Nurse who is directly
responsible to supervise to assess and address inmates’ safety, health care and serious medical
needs, and to train staff attending to inmates’ health, a duty which includes the responsibility to
advise and direct the Jail’s correctional officers about how and when to provide medical care for
inmates even if the Jail Nurse is not personally present.

20. Atall times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge, HCJ policy in July 2018 required that no inmate could be administered

medication or medical care without the approval of Nurse Lowitz.

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 5 of 20 PagelD #: 33

21, At all times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge, HCJ policy in July 2018 required its correctional staff to follow a chain of
command to obtain medical care for inmates, namely, that staff had to get approval from Nurse
Lowitz to seek further care. If Nurse Lowitz could not be contacted, staff was to contact Nurse
Cox to approve further care. Only in the event of an obvious emergency was staff to call for
emergency care without pre-approval, such as if an inmate was “bleeding out.”

22. Atall times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge, Mr. Dodge and Sheriff Leidholt made it clear to HCJ’s correctional staff
that failure to follow this medical chain of command and abide by the nurses’ directives would
subject the staff members to potential disciplinary action.

23. All times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge, Nurse Lowitz was a registered nurse and was aware of her duties and
responsibilities to approve the distribution of prescribed and over the counter medications to HCI
inmates, to assess, evaluate and treat HCJ inmates for their need for further treatment, as well as
her responsibilities to address and to direct correctional staff regarding inmates’ medical care and
treatment.

24. As the Jail Nurse, Nurse Lowitz assumed a duty of care for Mr. Pomani’s medical
needs while he was in custody at HCI.

25, All times relevant to the claims asserted in this Complaint and to the best of
Plaintiff's knowledge and understanding, Nurse Cox was a registered nurse and was aware of
her duties and responsibilities to oversee and approve the distribution of prescribed and over the

counter medications to HCJ inmates, to assess, evaluate and treat HCJ inmates for their need for

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 6 of 20 PagelD #: 34

further treatment, as well as her responsibilities to address and to direct Nurse Lowitz and other
correctional staff regarding inmates’ medical care and treatment.

26. As the Jail’s outreach nurse, Nurse Cox assumed a duty of care for Mr. Pomani’s
medical needs while he was in custody at HCJ.

27. At all times relevant to the claims asserted in this Complaint, Defendant Does 1-5
were correctional officers and staff members at HCJ who were responsible to address Mr.
Pomani’s safety, health care and serious medical needs while he was in HCJ custody.

28. In June 2018, Mr. Pomani was indicted on allegations related to third degree burglary
and larceny. A warrant was issued for his arrest on these charges.

29. On July 13, 2018, Mr. Pomani was taken into the custody by the US Marshals
Service.

30, Pursuant to its contract with the US Marshals Service, Mr, Pomani was transferred to
and incarcerated at HC] as a pretrial detainee on Friday, July 13, 2018.

31. At that time on his July 13 detention at HCJ, Mr. Pomani had a documented medical
history of several serious, chronic medical conditions, including Type 1 diabetes, diabetic
neuropathy, asthmas, hypertension, hyperlipidemia, PTSD, and major depression. He was
prescribed various medications for these conditions, including insulin.

32. Prior to July 2018, Mr. Pomani previously had been detained at HCIJ so in July 2018,
HCJ staff, including and Nurse Lowitz, were familiar with Mr. Pomani, including the fact that he
had a complicated medical history and took medications.

33. To the best of the Plaintiff's knowledge and understanding, the US Marshal who
delivered Mr. Pomani into custody also delivered Mr. Pomani’s prescription medications to the

HCJ intake staff.

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 7 of 20 PagelD #: 35

34. To the best of the Plaintiff's knowledge and understanding, to be able to dispense Mr.
Pomani’s medications during his incarceration, HCJ staff had to obtain the approval of Nurse
Lowitz or Nurse Cox.

35, To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz was not at
work when Mr. Pomani was booked into the Hughes County Jail because she was camping at a
recreational area approximately 5 miles away from the jail.

36. To the best of the Plaintiff's knowledge and understanding, during the intake
booking process, the HCJ intake officer did an initial check of Mr. Pomani’s blood sugar and Mr.
Pomani’s blood sugar registered between 350 and 400,

37. To the best of the Plaintiff's knowledge and understanding, the HCJ intake staff
recognized that Mr. Pomani’s blood sugar test result was outside of the normal range and
attempted to consult with Nurse Lowitz. Because she had left the HCJ facility for the day, HCH
staff eventually located her by telephone and reported Mr. Pomani’s blood sugar test results.

38. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz recognized
Mr. Pomani’s name during this call because she and Mr. Pomani had engaged in a dispute about
Mr, Pomani’s medical needs when Mr. Pomani had been in the facility on a prior custodial hold.

39. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz advised
HCJ staff that she would come in to evaluate Mr. Pomani’s medical condition the following
Monday. She did not approve any further medical treatment or the distribution of his prescribed
medications.

40. To the best of Plaintiff's knowledge and understanding, Mr. Pomani complained of

increasing discomfort while in custody at HCJ between July 13 and July 16, 2018.

 

 

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 8 of 20 PagelD #: 36

41. To the best of the Plaintiff’s knowledge and understanding, the HCJ correctional
officers who were on duty and supervising Mr. Pomani over the weekend became increasingly
concerned that he was having a serious medical issue from what they could observe about his
physical condition.

42. To the best of the Plaintiff's knowledge and understanding, during the course of the
weekend, HJC correctional officers made repeated calls to Nurse Lowitz about Mr. Pomani’s
concerning medical symptoms and medications.

43. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz repeatedly
responded that she would be there “on Monday” to evaluate Mr. Pomani. She did not approve
any further medical treatment or the distribution of his prescribed medications. She did not direct
HC] to call another medical provider or nurse, or direct them to call emergency medical
professionals, or direct them to take Mr. Pomani to the hospital.

44, To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz did not
come to the jail to evaluate or assess Mr. Pomani’s medical needs, refer staff to seek Nurse
Cox’s assessment or approval for medical distribution, or otherwise instruct HCJ about how to
address Mr. Pomani’s medical condition or medications.

45. To the best of Plaintiff's knowledge and understanding, pursuant to the medical chain
of command, HCJ staff was not authorized to contact Nurse Cox even if they disagreed with
Nurse Lowitz’ assessment that Mr. Pomani did not need medication or medical attention until
Monday.

46. To the best of Plaintiff’s knowledge and understanding, by Sunday July 16, HCJ
correctional officers on its day shift observed that Mr, Pomani was suffering from physical

symptoms including sweating, vomiting and nausea. HC] staff administered another blood sugar

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 9 of 20 PagelD #: 37

test and took Mr. Pomani’s blood pressure. At that time, the HCJ equipment used to measure
blood sugar did not register blood sugar results above 600, and thus the policy was to record such
results as “high.” HCJ correctional staff found that Mr. Pomani’s blood sugar registered “high”
and that his blood pressure had dropped from a previous blood pressure test.

47. To the best of the Plaintiff's knowledge and understanding, several members of the
HCJ correctional staff day shift duty on July 16 became so concerned about Mr. Pomani’s
deteriorating physical condition after his blood sugar registered as “high,” that a group of them
gathered while one of them made another phone call to Nurse Lowitz to report what they
believed were Mr. Pomani’s concerning medical test results and declining physical condition.

48. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz responded
to this phone call by saying that there was nothing that she could do and that Mr. Pomani would
be fine until Monday when she planned to come to HCJ to assess him.

49. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz did not
approve the distribution of Mr. Pomani’s prescribed medication or refer him to further evaluation
or care.

50. To the best of the Plaintiff's knowledge and understanding, no one on HCJ staff
provided Mr. Pomani with his medication or referred him to further evaluation or care.

51. Early in the morning of Monday July 17, 2018, members of HCT’s night staff
discovered Mr, Pomani unresponsive in his cell.

52. On July 17, 2018, Mr. Pomani was ultimately transferred to Avera Hospital in Sioux
Falls, South Dakota. Mr. Pomani remained unresponsive until his death the following day. The
history provided to his physician was that he had been found at 6:00 am that day after a 3-4 day

history of nausea and vomiting.

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 10 of 20 PagelD #: 38

53. On July 18, 2018, after consultation with Mr. Pomani’s family about his poor
prognosis, Mr. Pomani suffered a cardiac arrest and died from an anoxic brain injury, diabetic
ketoacidosis and insulin dependent diabetes mellitus.

54. To the best of the Plaintiff's knowledge and understanding, some HCJ log notes
regarding the calls made to Nurse Lowitz from HCI staff went missing after Mr. Pomani’s
transfer to the hospital.

55. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz was
permitted to resign her position at HCJ without disctplinary action in September 2018 even
though her actions were in violation of both Hughes County policy and procedure and the
recognized standard of care required of licensed registered nurses in South Dakota.

56. To the best of the Plaintiff's knowledge and understanding, Nurse Cox was not
subject to disciplinary action by HCJ even though her actions were in violation of both Hughes
County policy and procedure and the recognized standard of care required of licensed registered
nurses in South Dakota.

COUNTI
CIVIL RIGHTS VIOLATION OF 42 U.S.C. § 1983
All Defendants

57. Plaintiff re-alleges and incorporates by reference the allegations in 4] 1-56 above.

58. Mr. Pomani, under the due process clause of the Fourteenth Amendment, had the
same rights as a pre-trial detainee and convicted inmates under the Eighth Amendment of the
United States Constitution.

59. At all times during Mr. Pomani’s incarceration a the HCJ, the Defendants had a duty

under the 8" Amendment and the 14° Amendment to the United States Constitution to protect

Mr. Pomani from the wanton infliction of unnecessary pain and deliberate indifference to his

10

 

 
 

Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 11 of 20 PagelD #: 39

medical needs. Their duty includes the obligation to protect Mr. Pomani from the intentional
denial or delay of access to medical and additional interference with treatment once prescribed.

60. The Defendants were at all times relevant acting under the color of law and under the
color of authority as correctional officers, employees, agents and servants of Hughes County.

61. Mr. Pomani had objectively serious medical needs.

62. Mr. Pomani’s medical needs were diagnosed by a physician and were both known
and obvious to Defendant Lowitz and HCI staff, in part because he had been previously
incarcerated at HCJ and in part because he was transferred into HCJ custody with prescription
medications, and because he had an abnormal medical finding when his blood sugar was taken
by HC] intake staff and throughout his incarceration at the HCI.

63, Defendants Lowitz, Cox and Does 1-5 knew of and disregarded Mr. Pomani’s
serious medical needs even though they were known to them or became obvious during the
weekend that he was incarcerated as his physical condition declined.

64, Defendants Lowitz, Cox and Does 1-5 recognized that a substantial risk of harm
existed if Mr. Pomani did not receive his prescribed medications or further medical evaluation
and treatment,

65. Defendants Lowitz, Cox and Does’ 1-5 inactions, failures and delays amounted to a
deliberate indifference for Mr. Pomani’s serious medical needs and constitute violations of his
civil rights under the 8 and 14" Amendments.

66. Defendants Lowitz, Cox, Dodge and Leidholt enforced policies that allowed Nurse
Lowitz and other staff to delay or interfere with the distribution of prescribed medications and
inmates’ rights to have medical care by instructing staff that staff had to abide by Nurse Lowitz’

instructions about when Mr. Pomani would receive care and treatment.

tl

 
 

Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 12 of 20 PagelD #: 40

67. Defendants knew of and disregarded Mr. Pomani’s serious medical needs even
though they were known to them or became obvious during the weekend while he was
incarcerated as his physical condition obviously declined.

68. Some members of HCJ staff documented Mr. Pomani’s condition and brought it to
the attention of Nurse Lowitz.

69. Defendants Lowitz, Cox, Dodge and Leidholt recognized that a substantial risk of
harm existed if staff complied with their directives about delaying medical care, and that this
could result in Mr. Pomani being denied prescribed medications or necessary medical evaluation
and treatment.

70. Defendants failures and delays amounted to a deliberate indifference for Mr.
Pomani’s serious medical needs and constitute violations of his civil rights under the 8" and 14"
Amendments.

71. As a result of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A, § 1983 for Mr. Pomani’s injuries, pain and suffering as allowed by
SDCL § 21-5-2.

72. As aresult of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A. § 1983 for Mr, Pomani’s wrongful death and the loss of his
companionship, support, aid, advice and assistance as allowed by law.

73. As aresult of the deliberate actions and inaction described above, Plaintiff claims
damages for Mr. Pomani’s loss of chance of survival.

COUNT IT
CIVIL RIGHTS VIOLATION OF 42 U.S.C. § 1983

Defendant Hughes County, South Dakota

74. Plaintiff re-alleges and incorporates by reference the allegations in {f 1-73 above.

12

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 13 of 20 PagelD #: 41

75, Prior to July 13, 2018, Hughes County developed and enforced policies and customs
that exhibited deliberate indifference to the constitutional rights of Mr. Pomani while he was in
HCJ custody.

76, Hughes County was aware that it is under an obligation to provide Mr. Pomani with
adequate medical care.

77. The rights of inmates with diabetes to have access to their medication while in
custody was established at the time of Mr. Pomani’s incarceration at HC].

78, At all times relevant to this Complaint, it was the policy and custom of Hughes
County to fail to train its jail staff about the obligation to provide prescribed medications and
medical care, including emergency medical care, thereby failing to adequately prevent the
constitutional violations of Mr. Pomani’s rights by its correctional employees.

79, At all times relevant to this Complaint, it was the policy and custom of Hughes
County to allow its medical staff’s personal schedules to dictate whether prisoners where subject
to delay or denial of prescription medications, reasonable medical care or emergency care,
thereby failing to adequately prevent the constitutional violations of Mr. Pomani’s rights by its
correctional employees.

80. The above-described policies and customs demonstrate a deliberate indifference on
the part of Hughes County to Mr. Pomani’s constitutional rights and were the cause of the
violations to those rights as alleged in this Complaint.

81. Mr. Pomani experienced conscious pain and suffering and died from injuries
sustained as a direct and proximate result of the Defendants’ actions, failures and delays in

providing reasonable medical care for him.

13

 

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 14 of 20 PagelD #: 42

82. Asa result of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A. § 1983 for Mr. Pomani’s injuries, pain and suffering as allowed by
law.

83. As aresult of the deliberate actions and inaction described above, Plaintiff claims
damages under 42 U.S.C.A. § 1983 for Mr. Pomani’s wrongful death and the loss of his
companionship, support, aid, advice and assistance as allowed by law.

84. As a result of the deliberate actions and inaction described above, Plaintiff claims
damages for Mr. Pomani’s loss of chance of survival.

COUNT II
FOURTEENTH AMENDMENT EQUAL PROTECTION VIOLATIONS
All Defendants

85. Plaintiff re-alleges and incorporates by reference the allegations in [ff 1-84 above.

86. The Fourteenth Amendment of the United States Constitution affords equal protection

of the law and prohibits discrimination on the basis of race.

87. Racial profiling or stereotyping is discrimination based on race.

88. Race is a suspect classification and any discrimination on the basis thereof should be

afforded the strictest scrutiny.

89. To the best of Plaintiff's information and understanding, Defendant Jaclyn Lowitz
racially profiled and/or stereotyped and discriminated against Plaintiff on the basis of his race.

90. Defendants Hughes County, Mike Leidholt, Bill Dodge and Julie Cox are vicariously
liable for Defendant Lowitz’s discriminatory treatment of Mr. Pomant because of his race.

91. Defendants violated Plaintiff's Fourteenth Amendment right to be free of racial

discrimination.

14

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 15 of 20 PagelD #: 43

92. To the best of Plaintiff's information and understanding, the individually named
Defendants failed to intervene in the unconstitutional acts alleged in this Complaint.

93. Asa direct and proximate result of the Defendants’ discriminatory conduct as
alleged in this Complaint, Mr. Pomani suffered and died.

94. As a result of the deliberate actions and inaction described above, Plaintiff claims
damages for Mr. Pomani’s injuries, pain and suffering as allowed by law.

95. As a result of the deliberate actions and inaction described above, Plaintiff claims
damages for Mr, Pomani’s wrongful death and the loss of his companionship, support, aid,
advice and assistance as allowed by law.

96. Asa result of the deliberate actions and inaction described above, Plaintiff claims
damages for Mr. Pomani’s loss of chance of survival.

97. Defendants’ conduct was willful, wanton, malicious, and in utter disregard and
indifference for Mr. Pomani’s legal rights, warranting the imposition of punitive damages.

COUNT IV
BREACH OF CONTRACT
Defendants Hughes County, Bill Dodge, Mike Leidholt, Julie Cox & Jaclyn Lowitz

98. Plaintiff re-alleges and incorporates by reference the allegations in f 1-97 above.

99. To the best of the Plaintiff's knowledge and understanding, Hughes County
contracted with Jail Administrator Bill Dodge and/or Sheriff Mike Leidholt to run and operate
the HCJ and to provide medical services to inmates at the HCJ.

100. To the best of the Plaintiff's knowledge and understanding, Nurse Lowitz and Nurse
Cox were under contract with Hughes County to provide medical services to inmates at the HCJ,

101. To the best of the Plaintiff?s knowledge and understanding, the contracts as alleged

in this Complaint mandated that Hughes County will abide by all laws and regulations of the

15

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 16 of 20 PagelD #: 44

state and the federal governments in the operation of the HCI.

102. Mr. Pomani is a third-party beneficiary of the contracts as alleged in this Complaint.

103. Defendants owed Mr. Pomani a duty to abide by its contract.

104, To the best of the Plaintiff's knowledge and understanding, Defendants breached
their duty to Mr. Pomani when the laws and regulations of the state and federal government as
well as County policies and procedures were violated to the detriment and harm of Mr. Pomani
as alleged in this Complaint.

105. To the best of the Plaintiff's knowledge and understanding, Hughes County failed
to maintain proper staffing levels at the HCI.

106. To the best of the Plaintiff's knowledge and understanding, Hughes County failed
to provide adequate staff training regarding providing for HCJ inmates’ medical needs at the
HC,

107. Defendants had a duty to provide for adequate medical services for the inmates at
the HCJ.

108. Defendants breached their duty to provide medical services to inmates, including
but not limited to Mr. Pomani, at the HCJ as alleged in this Complaint.

109. Defendants breached several aspects of their contract that were significant in how
medical care was provided to Mr. Pomani and other inmates, including but not limited to:

a. By failing to provide adequate staff training about how to address the medical
needs of inmates including Mr. Pomani;

b. By failing to maintain adequate staffing to address the medical needs of inmates
including Mr. Pomani;

c. By allowing numbers of inmates that resulted in inadequate care of the inmates

16

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 17 of 20 PagelD #: 45

housed at the facility; and
d. By violating Mr. Pomani’s federal and state rights as set forth herein.

110. Asa result proximate result of Defendants’ breach, Mr. Pomani suffered damages
including loss of chance, loss of enjoyment of life, hedonic damages, pain and suffering, and
mental and emotional trauma, and death.

COUNT V
NEGLIGENCE
All Defendants

111. Plaintiff re-alleges and incorporates by reference the allegations in {J 1-110 above.

112. Defendants each owed Mr. Pomani a duty of care to provide reasonably adequate
medical care and treatment, including prescribed medications, to him while he was in their
custody at the HCI.

113. To the best of the Plaintiff's knowledge and understanding, the HCJ was
understaffed for its inmate population, which lead to inadequate care of Mr. Pomani when he
was in custody at the HCJ.

114, Defendants breached their duty of care to Mr. Pomani by failing to recognize, treat,
and evaluate Mr. Pomani’s medical condition and his emergency medical condition in direct
contradiction to their duties.

115. The Defendants’ negligence was reckless, willful, wanton, and in callous disregard
of Mr. Pomani’s healthcare needs.

116. To the best of the Plaintiff's knowledge and understanding, Mr. Pomani’s
treatment by Defendants was part of a continuing pattern by Defendants to willfully and
deliberately ignore the medical needs of inmates in custody at the HCJ.

117. Defendants Hughes County, Billi Dodge, Julie Cox, Jacklyn Lowitz and Mike

17

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 18 of 20 PagelD #: 46

Leidholt are liable for the acts of their contractors and employees.

118. Such conduct is the result of customs and practices of Defendants, either written or
unwritten, that are systematically applied to all persons who exhibit serious medical conditions,
including emergency medical conditions, while incarcerated at the HCI. Such practices
constitute an arbitrary use of government power, and evince a total, intentional, deliberate and
unreasonable disregard for and indifference to the lives and constitutional and common law
rights of Mr. Pomani and other inmates at the HCJ, and the wholesale violations of those rights
likely to result from the regular and systematic pursuit of such practices.

119. As a proximate result of Defendants’ breach of duty, Mr. Pomani’s suffered and
died, causing the damages to him and to is Estate as alleged in this Complaint.

COUNT VI
NEGLIGENT NURSING CARE AND TREATMENT
Defendants Cox and Lowitz

120. Plaintiff re-alleges and incorporates by reference the allegations in /{ 1-117 above.

121. As registered nurses licensed by the State of South Dakota, Defendants Cox and
Lowitz each had a duty to provide reasonable medical care and treatment to persons in their care,
control, and custody, including Mr. Pomani.

122. Defendants Cox and Lowitz breached their duty of care and were negligent when
they failed to provide Mr. Pomani with reasonable, necessary medical treatment.

123, Defendants acted on their own behalf and on behalf of their employers when they
committed the acts and omissions giving rise to the claims as alleged in this Complaint.

124. Because Defendants Cox and Lowitz acted on behalf of Defendants Hughes

County, Mike Leidholt and Bill Dodge when they committed negligent acts against Mr. Pomani,

18

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 19 of 20 PagelD #: 47

Defendants Hughes County, Mike Leidholt and Bill Dodge are liable to Plaintiff for any harm
caused by employees acting on their behalf.

125. Defendants’ negligence proximately caused Mr. Pomani’s significant physical and
mental pain, suffering, loss of chance of survival and death, causing the damages to him and to is
Estate as alleged in this Complaint.

PRAYER FOR RELIEF

WHEREFORE, Valerie Estes as the Special Administrator for the Estate of Seryl Leroy
Pomani, prays for the following relief:

1. For judgment in favor of Plaintiff declaring that the acts and omissions of the
Defendants were unconstitutional and a violation of Mr. Pomani’s rights under the 8" and 14%
Amendments to the United States Constitution and Article VI, § 23 of the Constitution of the
State of South Dakota.

2. For judgment in favor of Plaintiff and against the Defendants, jointly and severally, in
a monetary amount to be proven at trial to compensate the Plaintiff for the Defendants’ violation
of Mr, Pomani’s constitutional rights in such sum as he would have recovered for his pain and
suffering if he had survived, including all expenses related to his medical care, death and burial.

3. For judgment in favor of Plaintiff and against the Defendants, jointly and severally, in
a monetary amount to be proven at trial to compensate the Plaintiff for Defendants’ violation of
Mr. Pomani’s constitutional rights in such sum as will fairly compensate his surviving family for
the permanent loss of his companionship, support, aid, advice and assistance.

4. For the reasonable expenses of Mr. Pomani’s necessary medical care, treatment,

funeral and burial;

19

 

 
Case 3:20-cv-03013-KES Document5 Filed 08/25/20 Page 20 of 20 PagelD #: 48

5. For Mr. Pomani’s pain and suffering experienced by him between the time of his
injury and his death;
6. For the value of Mr. Pomani’s apart from his earning capacity;
7. For the loss to Mr. Pomani’s beneficiaries of other expected benefits that have a
monetary value;
8. For punitive damages as allowed by law;
9. For Plaintiff's costs and disbursements as allowed by law, including reasonable
attorney fees pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988; and
10. For such other relief as deemed just and equitable by the Court.
DEMAND FOR JURY TRIAL
Plaintiff demands a trial by jury upon these claims pursuant to F.R.C.P. 38(a).
Dated this 25" day of August, 2020.

JOHNSON POCHOP & BARTLING
LAW _ OFFICE, LLP

iE. Pochop

149 | 405 Main St.
ry, South Dakota 57533
(605) 835-8391
Stephanie@rosebudlaw.com

Attorneys for Plaintiff Valerie Estes

 
  
 

 

20
